






[hireshpylogo.jpg]
May 21, 2012


David Gilbert
1024 Tyne Boulevard
Nashville, Tennessee 37220


Dear David:


This letter confirms our offer and your acceptance of the full time position of
President - Hospitality Group reporting to Bob Carr, Chief Executive Officer.
You will be based in Nashville, TN but as discussed, your responsibilities will
require extensive travel. Your semi-monthly rate will be $15,416.67 per pay
($370,000 annually) and you will be paid on the 15th and the end of each month.
In addition to your base salary listed above, your compensation package will
also include the following:


•
Annual bonus eligibility equivalent to 50% of base salary. Your bonus is
guaranteed in the first two years of your employment with Heartland. Your 2012
bonus will be prorated based on your start date with Heartland. In 2014, your
bonus will be guaranteed for the remaining portion of your second year of
employment (approximately 7 months value). Thereafter the bonus will be
determined based upon your personal performance and Heartland achieving key
objectives. Bonuses are generally paid in January for the previous year except
that for the period in which your bonus is guaranteed, which will be paid
monthly.



•
Restricted Stock Units will be issued to you as of June 1, 2012. These RSUs will
vest over 4 years. The number of these RSUs will be determined on the date of
this agreement and will have value equal to four times your annual salary.



We look forward to you beginning your full-time employment on or about July
30th, 2012 but you will begin as a part-time employee on June 1, 2012 for the
purposes of gaining background about the company and your position prior to your
full-time start date. Your compensation for your part time work will be $1. You
will be provided a minimum of four weeks of vacation per year, including your
first year.


After 90 days of employment with Heartland, you will automatically be enrolled
in HPS's 401K Profit Sharing Plan at a standard deduction of 1%. You may elect
to have a higher percentage taken out or none at all. Information about these
programs and other company benefits, as well as guidelines concerning your
employment, are described in Heartland's Employee Handbook, which you will be
provided access via our web-site when your employment begins. If you have other
specific benefit questions, feel free to contact Jose Muniz at
jose.muniz@e-hps.com or Jackie Lamont at Jackie.lamont@e-hps.com.


As discussed, this offer is contingent upon the successful completion of a
background check and your written acceptance of the terms and conditions set
forth in the attached document pertaining to Heartland's Alcohol and Drug-Free
Workplace Policy.


Your employment with Heartland is “at-will.” This means that just as you have
the right to end your employment with Heartland at any time, for any reason or
no reason, and with or without notice, Heartland also has the right to terminate
your employment at any time, for any reason or no reason, and with or without
notice.




--------------------------------------------------------------------------------






To confirm your acceptance of this offer and acknowledge your at-will employment
relationship with Heartland, please sign this letter and the Alcohol and Drug
Free Workplace policy and return to Heartland's Human Resource Department. Feel
free to retain a copy for your records.


On behalf of Heartland Payment Systems, I look forward to having you join our
team. In the meantime, if you have any questions about the terms of our offer or
the company in general, please feel free to contact me.




Sincerely,


/s/ Robert O. Carr


Bob Carr
Chief Executive Officer








I hereby accept the offer of employment described above and acknowledge that my
employment relationship with Heartland Payment Systems is contingent upon the
successful completion of a background check, and my written acceptance of the
terms and conditions set forth in Heartland's Alcohol and Drug-Free Workplace
Policy. I further acknowledge that any employment relationship I may have with
Heartland is at-will.


_/s/ David Gilbert_____________________________     May 21, 2012    
David Gilbert                                Date




